     Matthew F. Holmberg
1    Attorney at Law: 321167
     Law Offices of Lawrence D. Rohlfing
                                                              JS-6
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Latonyia Johns
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
9
10
11   LATONYIA JOHNS,                        ) Case No.: 2:18-cv-07530-JEM
                                            )
12                                          ) /PROPOSED/ ORDER OF
                  Plaintiff,                ) DISMISSAL
13                                          )
           vs.                              )
14                                          )
     NANCY A. BERRYHILL, Acting             )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: March 14, 2019
23                             ___________________________________
                               THE HONORABLE JOHN E MCDERMOTT
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
